 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSE JUAREZ,                                      No. 2:15-cv-1996 JAM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    M. HLAING, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel and an extension of time to file objections to the Findings and

18   Recommendations filed October 26, 2018. Plaintiff contends he requires the appointment of

19   counsel because his disability makes completing legal work difficult. (ECF No. 83.) He further

20   contends that his limited access to the ADA-compliant computer in the library has slowed his

21   ability to meet the court deadline for filing objections to the Findings and Recommendations.

22   (ECF No. 82.)

23          The United States Supreme Court has ruled that district courts lack authority to require

24   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

25   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

26   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

27   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

28   ////
                                                        1
 1            The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 2   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that would warrant a request for voluntary assistance of

 7   counsel. In the present case, the court does not find the required exceptional circumstances. If

 8   plaintiff requires additional time to meet deadlines due to his disability, he may seek extensions

 9   of time, as he has done here.

10            Good cause appearing, IT IS HEREBY ORDERED that:

11            1. Plaintiff’s motion for the appointment of counsel (ECF No. 83) is denied.

12            2. Plaintiff’s motion for an extension of time (ECF No. 82) is granted; and

13            3. Plaintiff is granted thirty days from the date of this order in which to file and serve his

14                 objections.

15   Dated: November 13, 2018
16

17

18

19

20   DLB:9
     DB/prisoner-civil rights/juar1996.31+36obj
21

22

23

24

25

26
27

28
                                                         2
